Citation Nr: 0308693	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  99-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 24, 
1997, for the award of service connection for residuals of 
facial trauma, including headaches and vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

No further action will be taken with regard to the veteran's 
request for a hearing before the Board.  He did not appear 
for his hearing scheduled on November 14, 2000, and no 
explanation for his failure to report or a request to 
schedule a new hearing has been submitted in connection with 
this appeal.


REMAND

A remand is required for compliance with the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(the VCAA), which was signed into law on November 9, 2000.  
The VCAA includes an enhanced duty on the part of VA to 
notify claimants as to the information and evidence necessary 
to substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulation, 38 
C.F.R. § 3.159 (2002), are applicable.

In this case, VA has a duty to assist the veteran in 
obtaining medical records, which he appears to contend 
document recent treatment for headache/vertigo symptoms 
associated with his service-connected facial trauma 
disability.  In a "Statement in Support of Claim," VA Form 
21-4138, dated in December 1997, the veteran indicated that 
he had enclosed complete copies of all medical treatment 
records for the past seven to eight years, which he may have 
thought were of record (but are not, in fact, in the claims 
file), and he stated that these medical treatment records did 
not include any treatment he received at the VA hospital in 
Charleston, South Carolina (which are also not of record).  
It is not shown by the record that the RO obtained these 
records identified by the veteran.

Generally, the effective date of an award based on a claim 
for compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a) (West 2002).  
For claims received more than one year after separation from 
active duty, as is the case with this October 1997 claim, the 
effective date of the grant of service connection is the 
later of the date of receipt of the claim or the date 
entitlement arose.  See 38 C.F.R. § 3.400(b)(2)(ii) (2002).  
However, a report of examination or hospitalization can, 
under certain circumstances, be accepted as an informal claim 
for benefits under an existing law, if the report relates to 
a disability that may establish entitlement.  See 38 C.F.R. 
§ 3.157(a) (2002).

In connection with the development and adjudication of the 
veteran's October 1997 claim, which resulted in the grant of 
service connection for the facial trauma disability, the RO 
obtained a VA examination report dated in March 1998, but the 
record does not show that the veteran's medical treatment 
records from the recent past were obtained or confirmed as 
unavailable.  With respect to any relevant records from the 
Charleston medical facility, it is well-established legal 
precedent that VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  See e.g. Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In this case, the VCAA's duty to assist mandates that further 
development of this claim be undertaken before final 
appellate review by the Board.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his facial trauma 
disability in the post-service period, 
specifically, from September 1988 to the 
present.  Based on the veteran's 
response, the RO should obtain all 
records from the health care providers 
the veteran identifies.  The RO should 
also directly contact the Charleston-VAMC 
and request copies of all medical 
treatment records pertaining to the 
veteran.  All medical records should 
thereafter be associated with the 
veteran's claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.

3.  In the event that additional 
information and/or medical evidence is 
received, the RO should readjudicate the 
claim, and if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


